Per Curiam,
In the absence of a statute authorizing it, no appeal can be taken from a judgment or order which is not a final disposition of the matter in controversy, and it might be claimed with some plausibility that as the order permitting the district attorney to send a bill before the grand jury has not been formally revoked this appeal is premature. But, apart from that consideration, the appeal must be dismissed. Conceding the power of the quarter sessions, before indictment found, to is*267sue process upon a constable’s return to bring in the person charged with violation of the liquor laws, the court is not bound to award such process, or to hold the accused to bail, or, in default of bail, to commit him to prison, no matter how informal, ambiguous or lacking in certainty the return may be. The question of the formality and certainty that will be required in a constable’s return, before proceeding in this summary way, is addressed in the first instance to the sound judgment and discretion of the quarter sessions, and awery plain case of abuse of its discretion ought to be exhibited by the record in order to warrant an appeal. We cannot say that such a case is presented by this record. And if the court in the exercise of a sound discretion could have refused the motion for process on the return, it was not reversible error to discharge the accused — no indictment having been found in the meantime — if upon more mature consideration it was the court’s conclusion that the process ought not to have been awarded.
The appeal is quashed.